Name: Commission Regulation (EC) No 3434/93 of 15 December 1993 amending Regulation (EEC) No 1445/93 as regards the operative events applicable in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  foodstuff
 Date Published: nan

 16. 12. 93 Official Journal of the European Communities No L 314/11 COMMISSION REGULATION (EC) No 3434/93 of 15 December 1993 amending Regulation (EEC) No 1445/93 as regards the operative events applicable in the fruit and vegetables sector HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulation (EEC) No 1445/93 is hereby replaced by the following : 'Article 3 The operative event for the agricultural conversion rate for :  the financial compensation and aid referred to in Articles 1 and 5 of Council Regulation (EC) No 31 19/93 Q and Article 2 ( 1 ) of Regulation (EEC) No 1035/77, and  the minimum prices referred to in Articles 3 and 7 of Regulation (EC) No 3119/93 and Article 1 (3) of Regulation (EEC) No 1035/77, shall be the first day of the month in which the products are taken over by the processor in accor ­ dance with Regulations (EC) No 3119/93 and (EEC) No 1035/77. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 6 (2) thereof, Whereas Council Regulation (EC) No 3119/93 of 8 November 1993 laying down special measures to encou ­ rage the processing of certain citrus fruits (2) replaces Council Regulation (EEC) No 2601 /69 (3), as last amended by Regulation (EEC) No 3848/89 (4), laying down special measures to encourage the processing of mandarins, satsumas, Clementines and oranges ; whereas, as a result, Commission Regulation (EEC) No 1445/93 of 11 June 1993 determining the operative events applicable to products in the fruit and vegetables sector, to processed fruit and vegetable products and partly to live plants and floricultural products (*), should be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, 0 OJ No L 279, 12. 11 . 1993, p. 17'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 279, 12. 11 . 1993, p. 17 0 OJ No L 324, 27. 12. 1969, p. 21 (&lt;) OJ No L 374, 22. 12. 1989, p. 6. 0 OJ No L 142, 12. 6. 1993, p. 27.